Citation Nr: 1043445	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Progressive Supranuclear 
Palsy (PSP) (claimed as Parkinson's disease), to include as 
secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1977 to August 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
appellant submitted a Notice of Disagreement with this 
determination in July 2008 and timely perfected his appeal in 
June 2009.

In April 2010, the Board remanded this claim to afford the 
appellant with a Travel Board hearing.  The appellant testified 
before the undersigned Veterans Law Judge in June 2010.  A 
transcript of that proceeding has been associated with the 
appellant's VA claims file.

In August 2010, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In September 2010, 
the VHA opinion was incorporated into the record and the 
appellant was provided with a copy of the VHA opinion.  The case 
has been returned to the Board for further appellate review.

In a statement received by the Board in November 2010, the 
appellant's representative specifically waived the remainder of 
the 60-day period he was afforded to review the aforementioned 
VHA opinion.  See Informal Hearing Presentation, November 3, 
2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant currently suffers from PSP as a result of a disease or 
injury in service, to include chemical exposure.
CONCLUSION OF LAW

PSP and/or Parkinson's disease was not incurred in or aggravated 
by active duty service, nor may it be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in March 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The march 2008 notice letter also informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the appellant's complete service treatment 
records were not available for review.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  See Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, 
an expanded duty to assist the veteran in obtaining evidence from 
alternate or collateral sources.  Id.  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that VA obtained a VHA medical opinion in September 2010, which 
has been included in the claims file for review.  The VHA opinion 
involved a review of the claims file and an opinion that was 
supported by sufficient rationale.  Therefore, the Board finds 
that the VHA medical opinion is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its April 2010 remand directive.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the RO scheduled the appellant for a Travel 
Board hearing and the appellant attended that hearing.  Based on 
the foregoing, the Board finds that the RO substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant alleges that he currently suffers from PSP and/or 
Parkinson's disease as a result of his time in active duty 
service.  Specifically, the appellant contends that he was 
exposed to toxic nerve gas during his chemical warfare training.

A.  Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (including Parkinson's disease as an 
organic disease of the nervous system) may be service connected 
on a presumptive basis if manifested to a compensable degree in a 
specified period of time post service (one year for organic 
diseases of the nervous system).  See 38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there was 
no basis for establishing a presumption of service connection for 
any illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. 
Reg. 58,784-85 (Nov. 23, 2001).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a claimant is 
not precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d) (2010).




B.  Analysis

At the outset, the Board notes that the appellant's diagnosis of 
PSP/Parkinson's disease is not in dispute.  The statement from 
J.M.B., M.D., Ph.D., submitted in May 2008 clearly noted that the 
appellant was diagnosed with this condition.  See Private 
Treatment Record, Statement of J.M.B., M.D., Ph.D., May 23, 2008.  
Thus, element (1) under Hickson, has been satisfied.

Review of the appellant's service treatment records is completely 
negative for any complaints or symptoms associated with 
PSP/Parkinson's disease.  See VHA Medical Opinion, September 28, 
2010.  However, the appellant submitted a copy of his United 
States Army Chemical School Certificate of Completion, dated July 
23, 1993.  While the appellant maintains that this exposure to 
chemical agents in training caused his current condition, there 
is no evidence in the record to establish that he was ever 
treated for decontamination following nerve gas exposure.  
Further, there is no indication that the appellant was diagnosed 
with PSP/Parkinson's disease within one year of his discharge 
from service.  Thus, he has failed establish Hickson element (2), 
evidence of an in-service disease or injury, and he is not 
afforded the presumption set forth under 38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Turning to crucial Hickson element (3), medical nexus, the Board 
is aware of VA's heightened duty to assist the appellant in the 
development of his claim, as set forth in O'Hare above.  In 
accordance with this holding, the Board requested a VHA medical 
opinion in August 2010.  The VHA medical opinion, received in 
September 2010, was provided by a board certified neurologist and 
internist.  The VHA physician noted that the appellant claimed he 
was removed to a decontamination area following exposure to nerve 
gas, where he received injections of atropine and pralidoxime.  
Upon review of the claims file, the VHA physician noted that 
certificates of completion of training in exposure to toxic 
agents, dated in July 1993 and February 1994, were of record.  
The VHA physician further noted that none of the medical 
examinations following this chemical training referenced any 
neurologic symptoms related to Parkinson's disease or PSP and 
thus failed to document the existence of the problem at that 
time.  Further, none of the service treatment records indicated 
any acute treatment for decontamination of possible nerve gas 
exposure.  See VHA Medical Opinion, September 28, 2010.

It was also noted that theories regarding the etiology of 
Parkinson syndromes rest on the steps preceding neuronal 
degeneration and possible triggers for the changes, which may 
occur in some, predisposed individuals.  These included 
environmental exposures, which may cause mitochondrial 
dysfunction, oxidative stress, or accumulation of nitric oxide.  
The VHA physician further noted that it is known that the 
herbicide paraquat and manganese containing fungicides may cause 
central nervous system toxicity, including neurobehavioral 
abnormalities and Parkinson's syndromes.  Id.

In summary, the VHA physician stated that while the case file 
presented did not document exposure, it was certain that the 
appellant had training in toxic agent exposure (nerve gas).  Any 
immediate symptoms that he may have experienced were not 
documented.  The appellant's symptoms were severe enough to be 
diagnosed in 2004, but not evidence in the medical assessments 
provided through April 1997.  The appellant's illness, 
PSP/Parkinson's disease, is considered a degenerative neurologic 
disorder in the family of Parkinson syndromes.  The VHA physician 
concluded that, based on current theories of neurodegenerative 
disorders, it was possible that an exposure to nerve gas agents 
was a trigger in the appellant for his illness.  However, there 
was not sufficient epidemiologic data to state definitively that 
an exposure to a nerve agent would have a greater than 50 percent 
likelihood of causing a Parkinson syndrome in all individuals.  
While it was considered to be within the realm of possibility, 
the VHA physician was unable to state that this was the 
definitive cause of the appellant's condition.  Id.  

The only other medical evidence of record in support of the 
appellant's claim consists of the May 2008 statement from J.M.B., 
M.D. in May 2008.  At that time, Dr. J.M.B. stated that the 
appellant's possible exposure to nerve agents while in the 
military would be verifiable elsewhere, and he did not have any 
first hand information about this exposure himself.  See Private 
Treatment Record, Statement of J.M.B., M.D., Ph.D., May 23, 2008.  
However, that opinion is both equivocal and speculative and, at 
most, does little more than indicate the possibility that the 
appellant's claimed disability is related to service.  Medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Indeed, the Court has held that where a physician is 
unable to provide a definite causal connection, the opinion on 
that issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); Kates v. 
Brown, 5 Vet. App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 1 Vet. 
App. 448, 453-54 (1991).  Consequently, the opinion of Dr. J.M.B. 
is insufficient to show that PSP/Parkinson's disease is related 
to events incurred during active service.

Additionally, the appellant has submitted an internet article 
from Army Link News, which discussed the Chemical Defense 
Training Facility.  This article is not probative evidence as it 
does not specifically relate to the appellant's particular case 
and in particular does not contain any analysis regarding the 
appellant's alleged exposure to nerve gas and the possible 
relationship to his current condition.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the Court 
has held that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert, supra; 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The appellant genuinely believes that his PSP/Parkinson's disease 
was incurred in service and presented testimony stating that 
belief.  His factual recitation as to in-service training for 
exposure to chemical irritants and gases is accepted as true.  
Still, while a layperson can present a history of symptoms, a 
layperson who lacks medical training and expertise cannot provide 
a competent opinion on a matter as complex as the etiology of his 
current neurological disorder.  Hence, the appellant's views as 
to the etiology of this disorder are of no probative value.

Moreover, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the more persuasive 
medical opinion of record.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)).  In this respect, the September 2010 VHA physician 
was unable to link the appellant's PSP/Parkinson's disease and 
any in-service fume/gas exposure.  That opinion specifically 
considered the appellant's assertion that his current disorder is 
related to service.  Further, the first documented evidence of a 
post service diagnosis of a neurological disorder dates from 
2004, i.e., approximately ten years after the alleged exposure.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

Accordingly, while the Board certainly empathizes with the 
appellant's current medical condition, the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
appellant's claim that his current PSP/Parkinson's disease is 
related to service.  There is not an approximate balance of 
evidence.  


ORDER

Service connection for Progressive Supranuclear Palsy (PSP) 
(claimed as Parkinson's disease), to include as secondary to 
chemical exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


